SAYBE, J. —
(Dissenting.)—On reflection, I am not so sure that the case of Baker v. Patterson, ought to-control this case. I am sure, however, that the opinion in that case has not been understood according to its-plain meaning. In that case there was no conflict in the evidence, but the trial judge, misunderstanding the-legal effect of undisputed facts, gave the affirmative-charge for the plaintiff, whereas, the defendant should have had it on request. It ivas said that this was error for the reason that, “as long as the evidence shown by the bill of exceptions to have been offered by the parties is allowed to stand as identifying the issues of fact between the parties and constituting at least a part of' the evidence upon which those issues were determined,, the only effect of presuming other evidence favorable-to the plaintiff, will be to establish a case of conflict,” in which case the general charge would still be erroneous.